Citation Nr: 0947346	
Decision Date: 12/14/09    Archive Date: 12/24/09

DOCKET NO.  07-09 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 30 
percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual 
unemployability.


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1963 to 
February 1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from December 2005 and August 2006 rating decisions 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Winston-Salem, North Carolina.  In December 
2005, the RO granted service connection for PTSD and assigned 
a 30 percent disability rating.  In August 2006, the RO 
denied the Veteran entitlement to a total rating based on 
individual employability.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2009 VA examination, the examiner stated that 
the Veteran reportedly began drinking alcohol in the military 
which became a problem for him once discharged.  The Veteran 
stated that he used alcohol to help cope with his PTSD 
symptoms.  His alcohol usage negatively impacted his marriage 
and work, however, the Veteran continued to use alcohol.  The 
examiner noted that it appeared that the Veteran's tolerance 
had increased which suggested alcohol dependence.  The 
examiner provided the statements made by the Veteran but did 
not provide an opinion.  The Board finds that an opinion is 
needed as to whether the Veteran's reported alcohol 
dependence is secondary to his already service-connected 
disability or to his military service.  The United States 
Court of Appeals for Veterans Claims (the Court) most 
recently held that when a claimant makes a claim, he is 
seeking service connection for symptoms regardless of how 
those symptoms are diagnosed or labeled.  Clemons v. 
Shinseki, 23 Vet. App. 1 (Feb. 17, 2009).  Here, the Veteran 
filed a claim for PTSD but experiences symptoms of depression 
and anxiety and has been diagnosed with alcohol dependence.  
In order for the Board to determine an accurate disability 
evaluation, an opinion should be obtained as to whether the 
Veteran's other psychiatric disorders, to include depression, 
anxiety, and alcohol dependence are related to his military 
service or to his service-connected PTSD.  

Also, in March 2009, the Board remanded the Veteran's claims 
to the RO for additional development.  The Board requested 
that an examiner offer an opinion as to whether it is at 
least as likely as not that the Veteran is unable to obtain 
or maintain substantially gainful employment solely as a 
result of his service-connected PTSD, as opposed to a non-
service-connected disability.  In formulating this opinion, 
the VA examiner was requested to comment on the following 
evidence:  (a) October 2005 VA examination report, disclosing 
that the Veteran reported being unemployed due to "hip 
problems;"  (b) November 2006 SSA decision, reflecting that 
the Veteran was found to have been disabled due to 
"Osteoarthrosis and Allied Disorders," a disability for 
which service connection has not been awarded; and (c) 
treatment records, prepared by the Veteran's treating 
psychiatrist, Dr. E. H. F., containing an opinion that the 
appellant was unable to sustain social and work relationships 
and was permanently and totally disabled and unemployable due 
to his PTSD.

The April 2009 examiner stated that due to the chronic nature 
and severity level of the Veteran's PTSD along with alcohol 
dependency, his work and social relationships would be 
significantly impaired thus highly likely to compromise his 
ability to meet over all job performances standards.  The 
examiner further stated: "that is not to say that his mental 
health issues are the sole reason for his likely 
unemployability as the Veteran also has significant medical 
problems."  The Board does not find the examiner's opinion 
to be clear as to whether it is at least as likely as not 
that the Veteran is unable to obtain or maintain 
substantially gainful employment solely as a result of his 
service-connected PTSD.  In addition, the examiner did not 
comment on the evidence listed in the previous Board remand 
in formulating her opinion.  

The United States Court of Appeals for Veteran Claims has 
stated that compliance by the Board or the RO is neither 
optional nor discretionary.  Where the remand orders of the 
Board are not complied with, the Board errs as a matter of 
law when it fails to ensure compliance, and a further remand 
of the case will be mandated.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  As such, a remand is required in this case.

Accordingly, the case is REMANDED for the following action:

1. An opinion should be obtained from 
either the July 2009 examiner or the 
April 2009 examiner.  The examiner should 
opine as to whether the Veteran's other 
Axis I diagnoses, including depression, 
anxiety and alcohol dependence, are at 
least as likely as not due to the 
Veteran's military service or to his 
service-connected PTSD.  

2.  Then, the examiner must offer an 
opinion as to whether it is at least as 
likely as not that the Veteran is unable 
to obtain or maintain substantially 
gainful employment solely as a result of 
his PTSD and any psychiatric disorder 
that the examiner finds is related to his 
military service or to his service-
connected PTSD.  In doing so, the 
examiner also must consider the Veteran's 
education, experience, and occupational 
background in determining whether he is 
unable to secure or maintain gainful 
employment.

In formulating the foregoing opinion, the 
VA examiner is requested to comment on 
the following evidence:  
(a) October 2005 VA examination report, 
disclosing that the Veteran reported 
being unemployed due to "hip problems;"  
(b) November 2006 SSA decision, 
reflecting that the Veteran was found to 
have been disabled due to 
"Osteoarthrosis and Allied Disorders," 
a disability for which service connection 
has not been awarded; and (c) treatment 
records, prepared by the Veteran's 
treating psychiatrist, Dr. E. H. F., 
containing an opinion that the Veteran 
was unable to sustain social and work 
relationships and was permanently and 
totally disabled and unemployable due to 
his PTSD.

3.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the issues on appeal in light of any 
additional evidence added to the record 
assembled for appellant review.  If any 
benefit sought remains denied, the 
Veteran should be issued an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should be then be returned to the 
Board for further appellant review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


